The opinion of the court was delivered by
Williams, C. J.
It is to be regretted that we are so often called on to decide questions, arising under the statute in question. The courts have uniformly been disposed to give it a liberal exposition. The articles exempted are, generally, of small comparative value, and it would be productive of more unhappiness and distress to the debtor to permit them to be taken by attachment and execution, than of real substantial benefit to the creditor. The statute, in terms, exempts oiie cow from attachment and execution. Possibly, if it were a penal statute, it might be considered that the term only applies to the animal after she had brought forth a calf. This is, undoubtedly, not only the common, but the correct meaning of the term. In the case of Dow v. Smith, 7 Vt, R. 465, it was considered that the term made use of had, in this statute, a more extensive meaning, and included a heifer, adopting the definition which, in some dictionaries, and by some writers, is given to that term, to wit, a young cow. The decision in that case, must govern the one before us. If the court correctly decided that the exemption in the *435statute extended to a heifer, or young cow, it cannot and ought not to be made a subject of inquiry whether she was, or was not forward with calf, or with calf at all. I presume this did not enter into the consideration of the court in making the decision. The correct definition of the term, heifer, is a female calf of the bovine species, from the end of the first year, until she has had a calf, and such animals, according to the decision before referred to, are exempt from attachment and execution, under the statute.
The judgment of the county court must be reversed, and judgment rendered for the plaintiff, to recover the sum of nine dollars and fifty cents, as agreed on by the parties.